Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 01/16/2019.
Claims 1-19 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, 13, 16-19, 24-25, 28, 30-36 and 38 of U.S. Patent No. 10,249,300. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 25 of U.S. Patent No. 10,249,300 is nearly identical with that of Claim 1, except that Claim 25 of includes the limitation for determining the “degree of specificity of the spoken user request is U.S. Patent No. 10,249,300 less than a threshold level” while Claim 1 includes the limitation for determining the “number of parameters defined in the spoken user request is less than a predetermined number of parameters”. It is obvious that the claims are not patentably distinct from one another.
Regarding Claim 2, Claim 4 of U.S. Patent No. 10,249,300 is nearly identical with that of Claim 2.
Regarding Claim 3, Claim 28 of U.S. Patent No. 10,249,300 is identical with that of Claim 2.
Regarding Claim 4, Claim 30 of U.S. Patent No. 10,249,300 is identical with that of Claim 4.
Regarding Claim 5, Claim 31 of U.S. Patent No. 10,249,300 is identical with that of Claim 5.
Regarding Claim 6, Claim 32 of U.S. Patent No. 10,249,300 is identical with that of Claim 6.
Regarding Claim 7, Claim 33 of U.S. Patent No. 10,249,300 is identical with that of Claim 7.
Claim 8, Claim 34 of U.S. Patent No. 10,249,300 is identical with that of Claim 8.
Regarding Claim 9, Claim 35 of U.S. Patent No. 10,249,300 is identical with that of Claim 9.
Regarding Claim 10, Claim 36 of U.S. Patent No. 10,249,300 is identical with that of Claim 10.
Regarding Claim 11, Claim 13 of U.S. Patent No. 10,249,300 is nearly identical with that of Claim 11.
Regarding Claim 12, Claim 37 of U.S. Patent No. 10,249,300 is identical with that of Claim 12.
Regarding Claim 13, Claim 38 of U.S. Patent No. 10,249,300 is identical with that of Claim 13.
Regarding Claim 14, Claim 16 of U.S. Patent No. 10,249,300 is nearly identical with that of Claim 14.
Regarding Claim 15, Claim 17 of U.S. Patent No. 10,249,300 is nearly identical with that of Claim 15.
Regarding Claim 16, Claim 18 of U.S. Patent No. 10,249,300 is nearly identical with that of Claim 16.
Regarding Claim 17, Claim 19 of U.S. Patent No. 10,249,300 is nearly identical with that of Claim 17.
Regarding Claim 18, Claim 1 of U.S. Patent No. 10,249,300 is nearly identical with that of Claim 18, except that Claim 1 of includes the limitation for determining the “degree of specificity of the spoken user request is U.S. Patent No. 10,249,300 less than a threshold level” while Claim 18 includes the limitation for determining the “number of parameters defined in the spoken user request is less than a predetermined number of parameters”. It is obvious that the claims are not patentably distinct from one another.
Regarding Claim 19, Claim 25 of U.S. Patent No. 10,249,300 is nearly identical with that of Claim 19, except that Claim 24 of includes the limitation for determining the “degree of specificity of the spoken user request is U.S. Patent No. 10,249,300 less than a threshold level” while Claim 19 includes 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.